



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Sidhu, 2019 ONCA 880

DATE: 20191107

DOCKET: C65488

Watt, Huscroft and Trotter JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Harmanpal Singh Sidhu

Appellant

Erec Rolfe, for the appellant

Diana Lumba, for the respondent

Heard and released orally: November 5, 2019

On appeal from the sentence imposed on June 16, 2017 by
    Justice Colin R. Westman of the Ontario Court of Justice.

REASONS FOR DECISION

[1]

The appellant appeals a net sentence of eight years and two months
    imposed on several convictions of trafficking and possession for the purpose of
    trafficking in heroin, fentanyl and methamphetamine. At the time of the
    occurrence of these offences the appellant was 25 years of age. He had prior
    related convictions and resumed commercial trafficking within months of his
    release on parole while bound by probation orders and weapons prohibitions.

[2]

The principal ground of appeal argued is that the trial judge erred in
    his selection of the appropriate range of sentence for mid-level trafficking in
    these substances.

[3]

The choice of a sentencing range, or of a category within a sentencing
    range, falls within the discretion of the sentencing judge and cannot in itself
    constitute a reviewable error. We are only entitled to intervene if we are of
    the view that the sentence imposed is demonstrably unfit:
R. v. Lacasse
,
    2015 SCC 64, at para. 51.

[4]

In our view, it simply cannot be said that the sentence imposed is demonstrably
    unfit. This case teems with aggravating factors and has few mitigating factors
    apart from a plea of guilty and the appellants strongly supportive family. The
    sentencing judge was mindful of the aggravating factors, not the least of which
    were the appellants calculated and near-immediate return to commercial
    trafficking within months of his release from custody; the nature and variety
    of highly addictive substances in which he trafficked; and the significant
    problems in the community in which the offences occurred with opioids, in
    particular, fentanyl use and its tragic consequences.

[5]

Leave to appeal sentence is granted but the appeal from sentence is
    dismissed.

David Watt J.A.

Grant Huscroft J.A.

Gary Trotter J.A.


